[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
The Court rendered an opinion in writing dated September 8, 1992 stating that plaintiff's motion to strike was denied. The reason the motion was denied was that the amended complaint contained new facts that the original did not. Accordingly, the plaintiff set up a new issue of fact which allows a jury claim per Connecticut General Statutes 52-215.
The new issue of fact is the allegation that the notes have matured by their terms.
McGrath, J.